Citation Nr: 0711293	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  04-28 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable rating for phlebitis with 
pulmonary embolism, prior to December 6, 2002.  

2.  Entitlement to an increased rating for phlebitis with 
pulmonary embolism, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for an abdominal aortic 
aneurysm with stent placement, secondary to service-connected 
phlebitis with pulmonary embolism.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Wichita, 
Kansas, VA Regional Office (RO).  


FINDINGS OF FACT

1.  Prior to December 6, 2002, the evidence showed that 
phlebitis with pulmonary embolism was not manifest by 
intermittent edema of the extremity or aching and fatigue in 
the leg after prolonged standing or walking.  

2.  The veteran does not have persistent or massive board-
like edema and there are no residuals of a pulmonary 
embolism.  

3.  Disability due to an abdominal aortic aneurysm with stent 
placement is not attributable to a service-connected disease 
or injury.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for phlebitis 
with pulmonary embolism, prior to December 6, 2002, have not 
been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §, 4.104, Diagnostic Code 7121 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for phlebitis with pulmonary embolism have not been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §, 4.104, 
Diagnostic Code 7121 (2006).

3.  An abdominal aortic aneurysm with stent placement is not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-
1506 (U.S. Vet. App. March 3, 2006), the Court indicated that 
in rating cases, a claimant must be informed of the rating 
formula for all possible schedular rating for the applicable 
rating code.  This was accomplished in June 2004which is 
sufficient under Dingess/Hartman.  The Court also stated that 
the VCAA notice must include information regarding the 
effective date that may be assigned.  In this case, the claim 
is being denied, so that matter is moot with no prejudicial 
error.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice by letter dated in January 2004.  This letter 
notified the claimant of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the AOJ essentially satisfied the 
notice requirements in this letter by:  (1) informing the 
claimant about the information and evidence not of record 
that was necessary to 

substantiate the claim; (2) informing the claimant about the 
information and evidence VA would seek to provide; 
(3) informing the claimant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
veteran inform the AOJ of any information or evidence the 
claimant wanted the AOJ to obtain and requesting that the 
claimant provide copies of any private treatment records in 
the claimant's possession that pertained to the claim.

The notice of VCAA did not predate initial adjudication of 
the claim.  However, the claimant was provided notice which 
was adequate.  Following the notice, the documents issued in 
June 2004 and April 2005 constituted subsequent process.  The 
claimant has not shown how the error was prejudicial.  The 
veteran had competent representation and opportunity for a 
hearing.  The record shows that the veteran was able to 
meaningfully participate in the adjudication of the claim.  
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  Moreover, the essential fairness of the 
adjudication was not affected.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  The claimant was provided VCAA 
content-complying notice and proper subsequent VA process.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).   

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Criteria & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. § 
4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.

Diagnostic Code 7121 pertains to post-phlebitic syndrome and 
provides for the assignment of a noncompensable evaluation 
when the evidence demonstrates the presence of venous disease 
manifested by asymptomatic palpable or visible varicose 
veins.  Assignment of a 10 percent evaluation is warranted 
when the evidence demonstrates intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  Assignment of a 20 percent 
evaluation is warranted when the evidence demonstrates 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema.  Assignment of a 40 percent evaluation is warranted 
when the evidence demonstrates persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  Assignment of a 60 percent evaluation is 
warranted when the evidence demonstrates persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  Assignment of a 100 percent 
evaluation is warranted when the evidence demonstrates 
massive, board-like edema with constant pain at rest.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where service connection already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that the AOJ has assigned a staged 
rating.  In June 2004, the AOJ assigned a 10 percent 
evaluation for phlebitis with pulmonary embolism, from 
December 6, 2002, under Diagnostic Code 7121.  The Board 
finds that a compensable evaluation is not warranted, prior 
to December 6, 2002, as there is no competent evidence to 
support such a finding.  In order to warrant a compensable 
evaluation, the evidence must show intermittent edema of the 
extremity or aching and fatigue in the leg after prolonged 
standing or walking with symptoms relieved by elevation of 
the extremity or compression hosiery.  On VA examination in 
March 2002, circulation and sensation in the lower feet were 
good, with capillary refill time of less than two seconds in 
the toenails.  The veteran denied claudication.  Pedal pulses 
were 2+/5+, bilaterally.  Deep tendon reflexes were 2+/5+, 
bilaterally, down to the dorsalis pedis.  The temperature of 
the feet was noted to be warm.  There were no trophic changes 
or ulcers.  There was no edema, dermatitis, or cellulitis.  
The color of the feet was pink.  No residuals of surgery were 
noted.  Clearly, a compensable rating, prior to December 6, 
2002, is not warranted.  

In addition, the Board finds that an evaluation in excess of 
10 percent is not warranted.  The evidence establishes that 
the veteran does not have persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.  The Board notes 
that while a December 2004 VA treatment record reflects use 
of compression knee high stockings, on VA examination in 
April 2004, there was no evidence of phlebitis or residuals.  
In addition, there were no ulcers, no dermatitis or 
cellulitis, edema, stasis pigmentation or eczema of either 
leg.  An April 2005 VA treatment record notes no residuals of 
pulmonary embolism.  Clearly, a higher rating is not 
warranted.  

In regard to the veteran's assertion that aortic aneurysm 
with stent placement is secondary to phlebitis and pulmonary 
embolism, the Board notes that the April 2004 VA examination 
report reflects that the VA cardiologist stated the 
following: 

Phlebitis and pulmonary embolism are not 
related to systemic hypertension and/or 
aortic aneurysm, and I am not aware of 
any pathologic or other literature that 
supports the claim.  Systemic 
hypertension and aortic aneurysm are 
related, but neither of them has any 
connection to pulmonary embolism and/or 
phlebitis to my knowledge.  

The report of examination notes that neither the 
aortic aneurysm nor any unnamed residuals of the stent 
placement were related to the service-connected 
phlebitis and pulmonary embolism.  The examiner noted 
that the veteran did not have the abdominal aortic 
aneurysm surgery at a VA facility.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
His statements do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board has accorded more probative 
value to the opinion of the competent medical professionals 
establishing no phlebitis or residuals, no residuals of 
pulmonary embolism, and no relationship between phlebitis and 
pulmonary embolism and aortic aneurysm.  Such evidence is far 
more probative than the veteran's unsupported lay opinion.  

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Lastly, the Board notes that the veteran is retired.  As 
noted, the evidence shows no phlebitis and no residuals of 
pulmonary embolism.  While an April 2004 VA treatment record 
notes exercise and exertion were precluded as he did not have 
endurance for walking anymore than three blocks, there is no 
evidence or marked interference with employment.  Moreover, 
the evidence does not reflect that the veteran's service-
connected disability necessitated any frequent periods of 
hospitalization.  For these reasons, application of the 
regular schedular standards is not rendered impracticable.  
Hence, the Board is not required to remand this matter to the 
AOJ for assignment of an extraschedular evaluation.  38 
C.F.R. § 3.321(b)(1) (2006).


ORDER

A compensable evaluation for phlebitis with pulmonary 
embolism, prior to December 6, 2002, is denied.  

An evaluation in excess of 10 percent for phlebitis with 
pulmonary embolism is denied.  

Service connection for abdominal aortic aneurysm with stent 
placement is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


